 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 405 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Deal of Georgia (for himself, Mr. Towns, Mr. Burr, Mr. Norwood, Mr. Rahall, Mr. Wamp, and Mr. Whitfield) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress with respect to the need to provide prostate cancer patients with meaningful access to information on treatment options, and for other purposes. 
 
Whereas in 2004, it is estimated that approximately 230,000 new cases of prostate cancer will be diagnosed in the United States, and nearly 30,000 men in the United States will die from prostate cancer; 
Whereas prostate cancer is the second leading cause of cancer death in men in the United States; 
Whereas over $4,700,000,000 is spent annually in the United States in direct treatment costs for prostate cancer; 
Whereas African American men are diagnosed with and die from prostate cancer more frequently than men of other ethnic backgrounds; 
Whereas increased education among health care providers and patients regarding the need for prostate cancer screening tests has resulted in the diagnosis of approximately 86 percent of prostate cancer patients before the cancerous cells have spread appreciably beyond the prostate gland, thereby enhancing the odds of successful treatment; 
Whereas the potential complication rates for significant side effects vary among the most common forms of treatment for prostate cancer; 
Whereas prostate cancer often strikes elderly people in the United States, highlighting the importance of balancing the potential benefits and risks of various treatments on an individual basis; and 
Whereas Congress as an whole, and Members of Congress as individuals, are in unique positions to support the fight against prostate cancer, to help raise public awareness about the need to make screening tests available to all people at risk for prostate cancer, and to provide prostate cancer patients with adequate information to assess the relative benefits and risks of treatment options: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)national and community organizations and health care providers have played a commendable role in supplying information concerning the importance of screening for prostate cancer and the treatment options for patients with prostate cancer; and 
(2)the Federal Government and the States have a moral responsibility to ensure that health care providers supply prostate cancer patients with appropriate information and any other tools necessary for prostate cancer patients to receive readily understandable descriptions of the advantages, disadvantages, benefits, and risks of all medically efficacious treatments for prostate cancer, including brachytherapy, hormonal treatments, external beam radiation, chemotherapy, surgery, and watchful waiting. 
 
